DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 78 is objected to because of the following informalities:  Claim 78 recites “wherein said first channel disposed adjacent said second channel” in lines 1-2 which should read “wherein said first channel is disposed adjacent said second channel” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 75 recites “wherein said angled connector tube defining an angle of about 150 degrees to about 170 degrees” in lines 8-9. The originally filed disclosure is silent to the degrees of such an angle. While Figure 7 appears to show an angled connector tube 44 and/or 31 that might be disposed at an angle in this range relative to the longitudinal axis of the device, the angle claimed is not represented in the drawings. Further, while the drawings are considered part of the originally filed disclosure, it is unclear if the drawings are drawn to scale. Without additional support in the specification, one cannot assume that the angle shown is in the range of about 150 degrees to about 170 degrees as claimed. No further description of the angle is found in the specification as the first recitation of the term “angle” is found in the claims. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 83 recites “wherein said angled connector tube defining an angle of about 160 degrees” in lines 1-2. Claim 83 is rejected for the same reasons discussed above with respect to claim 75. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites the limitation "said angled connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “said angled connector tube”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 75-76 and 82-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Marasigan (US 2009/0250061 A1).
Regarding claims 75 and 83, Tarrats discloses an airway assist device (suction mask 10; Fig. 2), comprising: a barrel (cylindrical side wall 12) having a barrel proximal end (at proximal end of side wall 12) and a barrel distal end (at distal end of side wall 12; Fig. 2), said barrel distal end having an opening (aperture 15); a plunger (including piston 16 and post 60) slidably disposed within said barrel (as piston 16 is rearwardly moved; Fig. 2, column 4, lines 15-19); a handle (enlarged end at the proximal end of post 60) connected to said plunger and extending outward of said barrel proximal end (Fig. 2); an angled connector tube (first section 24a) having an angled connector tube first end (proximal end of 24a connected to opening 15) connected to said opening (15; Fig. 2) on said barrel distal end (Fig. 2) and an angled connector tube second end (distal end of 24a connected to 24b); and a face mask (mask 21) including a dome (convex shape of mask 21; Fig. 2) having a hollow stem (second section 24b) 
Tarrats discloses wherein the angled connector tube defines a generally right angle but fails to disclose defining an angle of about 150 degrees to about 170 degrees and/or of about 160 degrees.
However, Marasigan teaches a resuscitation mask (10; Figs. 1-2) with an angled connector tube (connector 21) defining an angle of 155 degrees (as angle 25 is 25 degrees; see annotated Fig. 2 below; [0027]), which is found to be of sufficient specificity to “about 160 degrees”. The angle allows for any connected device to angle away from the patients’ eyes, thus, preventing claustrophobia and eye damage as well as promotes proper positioning of the head of the patient in neck extension ([0027]).

    PNG
    media_image1.png
    608
    518
    media_image1.png
    Greyscale


Regarding claim 76, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses a first channel (groove in which O-ring 17 is carried; Fig. 2) encircling said plunger (as groove encircles the piston 16); and a first seal (O-ring 17) disposed in said first channel and encircling said plunger (Fig. 2).
Regarding claim 82, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses a retainer ring (annular rear end wall 14, which is considered a ring as it is annular and includes an aperture therethrough; Fig. 2) having an inwardly extending retainer ring shoulder (radially inwardly extending portion of wall 14 that surrounds post 60) coupled to said barrel proximal end (proximal end of side wall 12), wherein said plunger engages said retainer ring to prevent said plunger from withdrawal from said barrel proximal end (as the proximal end of the piston 16 is larger than the aperture of the wall 14, preventing the plunger from being removed from the barrel 12; it is further noted that rather than a post and notch arranged, the cylinder may comprise a stop i.e. shoulder to prevent reward movement of the piston beyond a select position; column 4, lines 65-68, column 5, lines 1-2).

Claim(s) 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Marasigan (US 2009/0250061 A1), as applied to claim 76 above, and further in view of Mendelson et al. (US 4,082,095).

However, Mendelson teaches a device for applying negative pressure with a plunger (stomach pump; Figs. 1, 3) comprising a barrel (syringe 15) having a barrel proximal end (proximal end of 15) and a barrel distal end (distal end of 15), said barrel distal end having an opening (at passage 65); a plunger (piston rod 32 and piston 31) slidably disposed within said barrel (Fig. 3; column 3, lines 12-17), further comprising a first channel (distal recess in which distal 34 O-ring sits; Fig. 3) encircling said plunger (Fig. 3); and a first seal (distal most O-ring 34) disposed in said first channel and encircling said plunger (Fig. 3); a second channel (proximal recess in which proximal O-ring 34 sits; Fig. 3) encircling said plunger (Fig. 3); and a second seal (proximal most O-ring 34) disposed in said second channel and encircling said plunger; wherein said first channel (distal recess) is adjacent said second channel (proximal recess) on said plunger (Fig. 3). Said first and second seals (34) comprise O-rings for the purpose of bearing on and forming a seal with the inner wall of the cylinder (25) in the course of reciprocating movement of the plunger (column 3, lines 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger of modified Tarrats to include a second channel with a second seal disposed therein and encircling the plunger adjacent to the first channel and first seal as taught by Mendelson in order to more effectively 
Regarding claim 79, modified Tarrats discloses wherein said first or second seal comprises an O-ring (as the first seal 17 of Tarrats is an O-ring; column 2, lines 37-39; and the first and second seals of Mendelson are O-rings 34; column 3, lines 21-28).

Claim(s) 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Marasigan (US 2009/0250061 A1), as applied to claim 75 above, and further in view of Seitz et al. (US 2007/0251528 A1)
Regarding claim 80, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses wherein said face mask (21) removably couples to said angled connector (as mask 21 is attached to second section 24b which is removably attached to the first section 24a; column 3, lines 65-68) to allow a plurality of face masks to interchangeably couple to said angled connector (as the mask 21 may be removed and cleaned or replaced by another mask 21 and second airway section 24b; column 4, lines 1-5).
Modified Tarrats fails to disclose wherein said face mask comprises a plurality of face masks removably coupled to said angled connector tube to allow said plurality of face masks to interchangeably coupled to said angled connector tube.
However, Seitz teaches a CPR face mask (10; abstract) that fits over the nose and mouth of a patient (Fig. 1) that comprises a plurality of face masks including a rage of different sizes, for example, adult size, youth size, or child size for the purpose of accommodating the size of the face of the victim ([0014]). The plurality of masks may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of modified Tarrats to comprise a plurality of face masks in a range of different sizes which interchangeably couple to said angled connector tube in light of the teachings of Tarrats and Seitz in order to accommodate proper sizing and sealing on different patients, for example, adults, youths, and children.
Regarding claim 81, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses wherein said face mask (21) removably couples to said angled connector (as mask 21 is attached to second section 24b which is removably attached to the first section 24a; column 3, lines 65-68) to allow a plurality of face masks to interchangeably couple to said angled connector (as the mask 21 may be removed and cleaned or replaced by another mask 21 and second airway section 24b; column 4, lines 1-5).
Modified Tarrats fails to disclose wherein said face mask comprises a plurality of face masks comprising a range of different sizes to correspondingly seal about a mouth and nose of a plurality of persons having different size.
However, Seitz teaches a CPR face mask (10; abstract) that fits over the nose and mouth of a patient (Fig. 1) that comprises a plurality of face masks including a rage of different sizes, for example, adult size, youth size, or child size for the purpose of accommodating the size of the face of the victim ([0014]). The plurality of masks may be interchangeably coupled to a ventilation tube (17; as the plurality of masks are nested together and then chose upon the needs of the patient; [0014]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 75-83 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, newly cited references Maraisgan and Seitz are now relied on to teach the angle of the angled connector tube and the plurality of face masks as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771